Case 1:19-cv-00043-MAC-ZJH Document 67 Filed 05/12/20 Page 1 of 2 PageID #: 734




  UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


 JAMES A. MCNEELY,                                      §
                                                        §
                  Plaintiff,                            §
                                                        §
 versus                                                 §    CIVIL ACTION NO. 1:19-CV-43
                                                        §
 MITCH WOODS, et al.,                                   §
                                                        §
                  Defendants.                           §

                      MEMORANDUM ORDER ADOPTING THE
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff, James A. McNeely, a former pre-trial detainee at the Jefferson County

 Correctional Facility, proceeding pro se and in forma pauperis, filed this civil rights action

 pursuant to 42 U.S.C. § against several defendants including defendant John Doe #1.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends granting plaintiff’s Motion to Voluntarily Dismiss his claims

 against defendant John Doe #1 pursuant to Federal Rule of Civil Procedure 41(a).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.1




 1
          Plaintiff received a copy of the Report and Recommendation on April 1, 2020 (docket entry no. 63).
Case 1:19-cv-00043-MAC-ZJH Document 67 Filed 05/12/20 Page 2 of 2 PageID #: 735



                                                 ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A Partial Judgment will be entered in

 this case in accordance with the Magistrate Judge’s recommendations.
        SIGNED at Beaumont, Texas, this 12th day of May, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
